DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-39 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for hydrogenated dextran oligosaccharides, does not reasonably provide enablement for the balance of recited hydrogenated oligosaccharides. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Many of the factors regarding undue experimentation have been summarized in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988) as follows:	
(1) The quantity of experimentation necessary (time and expense);
(2) The amount of direction or guidance presented;
(3) The presence or absence of working examples of the invention;
(4) The nature of the invention;
(5) The state of the prior art;
(6) The relative skill of those in the art;
(7) The predictability or unpredictability of the art; and
(8) The breadth of the claims.

The claims are drawn to hydrogenated oligosaccharides in stable associate with ferric oxyhydroxide, wherein the apparent molecular weight, MP, of said compound is from 120,000 to 180,000 Daltons or a narrower range contained therein. “Hydrogenated oligosaccharides” embraces an exceedingly broad genus of compounds. Polysaccharides, the source of oligosaccharides, generally, are abundant in nature and varying in structure. 
As guidance for this very broad genus, Applicant mentions only two polysaccharides as the source of oligosaccharides: dextran (producing dextran oligosaccharides) and starch (producing dextrin). Only a dextran oligosaccharide is prepared and characterized as an example product. Andreasen et al (US 2003/0191090) discloses an iron dextrin product that appears to have the appropriate structural limitations and is prepared in the same manner. (See further discussion below.) However, the MP for these products is outside of the recited range, suggesting that is unpredictable art. See Table VI. The reference provides no guidance or description as to how the method of preparation or any other characteristics of the product are correlated with the MP of the resultant product.
It is determined that one of ordinary skill would require undue experimentation in order to prepare hydrogenated oligosaccharides in stable associate with ferric oxyhydroxide having the required MP for any oligosaccharide other than dextran.       


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 35, 36, 40, 42-48, 53 and 54 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Andreasen et al (US 2003/0191090).
Andreasen teaches a product comprising hydrogenated dextrin, a hydrolysis product of starch having 1,4- and 1,6-bonds, complexed to iron, wherein the dextrin has a weight average molecular weight (Mw) of less than 3000 and a number average molecular weight (Mn) of more than 400. See abstract; paragraph [0032]; and Table 1. The product is prepared by depolymerizing dextrin followed by hydrogenation. See paragraphs [0031] and [0038] and reference claim 6. A preferred embodiment is one wherein the 10% fraction having the highest molecular weight has Mw of less than 4000, and 90% of the oligosaccharides has Mw of less than 3000. See paragraph [0033]. Another embodiment is one wherein the Mw is about 1000. See paragraph [0050].   
The purified and hydrogenated dextrin product is treated with a water-soluble ferric salt resulting in a hydrogenated dextrin complexed with ferric oxyhydroxide. See paragraph [0040]. The product may have 10-50% (w/w) of iron. See paragraph [0049] and reference claim 3. The iron-dextrin product may be prepared as a pharmaceutical composition in aqueous solution.
The reference is silent regarding the in vitro half-life. However, the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F2.d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35, 36, 40 and 42-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Andreasen et al (US 2003/0191090). 
Andreasen teaches as set forth above. 
The reference is silent regarding the amount of monomers and dimers that are present in the product. The reference does not exemplify a product having about 10% or 1-20% of iron. 
The reference emphasizes the importance of having a narrow molecular weight range and minimizing higher and lower molecular weight dextrin products.    
It would have been obvious to one having ordinary skill in the art at the time the application was made to prepare the Andreasen product in a way that provided a very narrow molecular weight range and minimized the amount of high and low molecular weight dextrin products, such as monomer and dimers, with a reasonable expectation of success. In the absence of unexpected results, the artisan would be motivated to do so because it is expressly suggested by the reference. With respect to claims 55 and 56, the reference teaches an iron concentration of 10-50% w/w. In the absence of unexpected results, it would be within the scope of the artisan to optimize the amount of iron through routine experimentation and prepare this product in the form of an aqueous pharmaceutical solution. 

  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35-42, 48-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 8 of U.S. Patent No. 8,815,301. Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 2 is drawn to a hydrogenated dextran product complexed with ferric oxyhydroxide. The hydrogenated dextran has a Mw of between 500 and 3000 and a number average molecular weight Mn of more than 500 and essentially the same molecular weight distribution as recited in instant claim 42 and a dimer content of 0.5% or less. This product has limitations described by the instant specification as having the stability characteristics of the instant claims as well as the MP. It would be within the scope of the artisan to optimize the amount of iron in the product based on the disclosed range. Therefore, it would appear that this product would anticipate or make obvious claims 35-42, 48-52 and 54-57. 
Reference claim 8 is drawn to a pharmaceutical composition comprising a hydrogenated dextran product complexed with ferric oxyhydroxide. The hydrogenated dextran has a Mw of between 500 and 3000 and a number average molecular weight Mn of more than 500 and essentially the same molecular weight distribution as recited in instant claim 42 and a dimer content of 2.9% or less. This product has limitations described by the instant specification as having the stability characteristics of the instant claims as well as the MP.. This claim anticipates instant claim 53.

Claims 35-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-23 of U.S. Patent No. 10,414,831. Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims are drawn to a hydrogenated dextran product complexed with ferric oxyhydroxide. The hydrogenated dextran has essentially the same structural limitations as those recited in the instant claims, including the inclusion of the product in a pharmaceutical composition. This claim anticipates or renders obvious the instant claims. 

Claims 35-42, 46-49, 55 and 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 17/083,366 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 18 is drawn to a method for the preparation of a dextran oligosaccharide complexed with ferric oxyhydroxide wherein the hydrogenated dextran has a Mw of less than 3000 wherein the dimer content is 2.9% or less based on the total weight of the oligosaccharide, and the amount of iron is 50% or less. The method of preparation inherently discloses the product. This product has limitations described by the instant specification as having the stability characteristics of the instant claims as well as the MP. It would be within the scope of the artisan to optimize the amount of iron in the product based on the disclosed range. Therefore, it would appear that this product would anticipate or make obvious the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623